PER CURIAM:
While the within appeal was sub judice the court has been informed that the subject matter before the court for adjudication has been disposed of within the administrative process inasmuch as after full consideration the Rent and Rehabilitation Administration of the City of New York has issued binding findings on rent levels and so any need for injunctive relief against the landlord’s attempts to evict plaintiffs has become moot. Under these circumstances no costs shall be awarded against appellants.
Appeal dismissed as moot.